Citation Nr: 0519493	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  97-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a soft 
tissue sarcoma of the left hip due to the resection of a 
pelvic mass secondary to the service-connected gunshot wound 
of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the issue on appeal.

A videoconference hearing was held before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board) in January 2001.  A transcript of the veteran's 
hearing testimony has been associated with his claims file.

This case was previously before the Board and in November 
2000, April 2001, and October 2004, it was remanded to the RO 
for further development.  The case has since been returned to 
the Board and is now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for several disorders, 
including the residuals of a gunshot wound to the left thigh, 
rated as 30 percent disabling.

2.  The veteran's left hip soft tissue sarcoma residuals are 
not causally related to the service-connected residuals of a 
gunshot wound of the left thigh.


CONCLUSION OF LAW

Residuals of a soft tissue sarcoma of the left hip due to the 
resection of a pelvic mass are not proximately due to of the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The law and regulations require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an August 1997 statement 
of the case and supplemental statements of the case dated in 
April 2000, April 2003, June 2003, and May 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a 
February 2004 letter, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the February 2004 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
sustained a gunshot wound of the left upper thigh with no 
nerve or arterial involvement as a result of enemy small arms 
fire in June 1966 in the Republic of Vietnam.  He was taken 
to surgery and debridement was carried out.  The following 
day he was transferred back to the United States and was 
admitted to a service department hospital in Georgia.  On the 
day following his admission he was taken to the operating 
room and the wounds of the left anterior and lateral thigh 
were scrubbed thoroughly and closed secondarily.  The wounds 
healed without difficulty and the veteran was discharged and 
returned to duty with no limitations of activities prior to 
his service separation date.

The service medical records reflect no evidence of soft 
tissue sarcoma of the left hip.

A private physician examined the veteran in January 1970.  
This physician noted the veteran's history of a gunshot wound 
of the left leg in Vietnam.  Wound scar of the left thigh was 
noted on physical examination.  Stiffness and pain in the 
left thigh related to gunshot wound was diagnosed.

On his initial post service VA examination in February 1970, 
the veteran complained of bilateral leg discomfort with 
activity.  On physical examination there was an old well-
healed scar on the anterior upper thigh extending downward 
for 21/2 inches and measuring 7/8 inches wide.  There was 
also an old well-healed 21/2 inch linear longitudinal scar at 
the left lateral upper thigh.  Gunshot wound left thigh with 
residuals of scars was the pertinent diagnosis.

When examined by VA in May 1980, the veteran related that the 
left anterior thigh injury was symptomatic to him in weather 
changes, aching occasionally.  He further related that the 
left leg has a tendency to give way underneath him but that 
he has not fallen.  On examination of the left anterior 
thigh, there was a 3-inch diagonal superficial scar.  No 
retained fragments were palpitated beneath the cutis and no 
muscle injury was apparent.

In July 1987 the veteran, the veteran was hospitalized at a 
VA facility with a history of severe left hip pain and a mass 
in the left iliac fossa.  A biopsy showed a hematoma.  It was 
remarked that his pain was probably secondary to hemorrhage 
into the tumor.  While hospitalized he underwent a resection 
of a left pelvis mass, tentatively diagnosed as a mixed 
tissue sarcoma.  A significant portion of the ilioposas and 
femoral nerve had to be removed secondary to this tumor.  
Postoperatively, the veteran was noted to have weakness of 
the left hip and knee and pain in the femoral distribution.

On VA examination in May 1990 the veteran reported that his 
left thigh gunshot wound residuals bothered him occasionally 
but in general has not caused all that much trouble.  He 
reported that in 1987 he developed a sarcoma just about 2 
inches above the gunshot wound and spreading upward somewhat 
towards the groin.  He reported that he underwent surgery for 
the sarcoma and since then has had a lot of trouble to 
include an inability to walk or use his left leg.  He said he 
can move his foot and that he has to use a leg brace.  

On examination of the left thigh, there was slight numbness 
in the immediate area of the gunshot wound scar on the upper 
left thigh.  There was atrophy of the left thigh as compared 
to the right as well as weakness.  Sensory loss was noted in 
the left lower extremity and the veteran was able to move 
only his foot.  There was a muscle substance loss in the 
middle third to the lower border of the upper third of the 
left thigh with circumference being approximately 2 & 1/2 
inch smaller as compared to the corresponding level of the 
right thigh.  There was tenderness to pressure of this area 
of muscle loss but no muscle spasm.  The examiner noted that 
the muscle loss involved is in muscle group XIII and XIV.  
The examiner further stated that the residuals of the gunshot 
wound of the left thigh is some muscle loss as described, 
some slight numbness in the scar and slight tenderness on 
pressure only on the area of muscle loss of the left thigh.

When examined by VA in November 1997, it was noted that the 
veteran underwent a resection of a left pelvic 
retroperitoneal soft tissue sarcoma in August 1987.  It was 
further noted that the sarcoma was located in the left iliac 
fossa and that the veteran's iliopsoas muscle and part of the 
femoral nerve had to be resected in order to remove the 
tumor.  The veteran reportedly received intensive physical 
therapy because of weakness of his left hip and knee 
secondary to his surgery.  It was noted that prior EMG 
studies had shown that the veteran's left femoral nerve was 
without functional unit.  

On physical examination, it was observed that the veteran 
leans to the right when walking and that he was wearing a 
long brace that goes from the left hip to the left knee and 
to the left foot.  The veteran's right thigh measured 61.0 cm 
and the right calf measured 39.0 cm.  The left thigh measured 
48.8 cm and the left calf measured 37.3 cm.  The muscular 
strength of the left hamstrings and quadriceps was 0.5 with 
atrophic muscles.  The veteran showed mild instability while 
walking.  The deep tendon reflexes were 0 in the left 
patellar tendon of the ankle.  Neurological examination 
showed no sensation or vibration in the left inner thigh, 
medial lower leg.  There was complete limitation of motion of 
the left thigh and leg.  Gunshot wound to the left leg and 
left thigh pain, which radiates either from the knee up or 
the lower back down were diagnosed.  The examiner stated that 
the veteran's pain was probably secondary to multiple low 
back strains and resection of iliopsoas muscle and left 
femoral nerve.  He added that the left thigh pain might also 
be secondary to the left knee condition and probably related 
to the gunshot wound to the left thigh.

In an addendum to this examination, the VA examiner in 
November 1997 stated that the veteran's sarcoma is not 
service related and occurred many years after service 
discharge.  He also stated that the left thigh pain was 
caused by a gunshot injury that antedated the sarcoma and 
that they are not casually related.

When examined by VA in January 1998, the veteran gave a 
history of a gunshot wound to the left thigh in 1966 while in 
service.  He added that in 1987 he developed chondrosarcoma 
of the left iliac crest for which he had surgery.  He said 
that since that time he has no feeling in his leg and cannot 
move the left lower extremity at all.  It was noted that he 
was wearing a brace and walks with a brace.  The veteran 
complained of pain in the area of his gunshot wound and said 
that he had an infection of the gunshot wound subsequent to 
his surgery in service.  

On physical examination the veteran was described as a 
healthy looking adult male who walks with a slight limp and 
drags his left lower extremity with a long leg brace, with 
the knee held straight.  He had a slightly circumflexion gait 
to clear the floor on the left side.  The examiner noted that 
the left lower extremity is completely paralyzed, as far as 
motor and sensory examination.  He added that all the way up 
to the iliac crest region, there is no sensation and no 
movement is possible at the hip, knee, ankles, or toes.  The 
veteran was able to feel only on the outside of the thigh, in 
the lateral aspect of the leg, until just about the ankle 
only.  There was only a pressure feeling that is very vague 
on the rest of the lower extremity on the left side.  Range 
of motion of the hip was only possible passively.  He could 
not do any active range of motion.  In passive motion, he was 
able to flex it to 110 degrees with internal rotation to 15 
degrees, external rotation to 30 degrees, abduction to 30 
degrees, and adduction to 15 degrees.  Reflexes were absent 
on the left side.  

Gunshot wound left hip and chondrosarcoma of the left iliac 
crest with radical excision of the tumor, status post 
operative, left hip were the pertinent diagnoses.  With 
respect to the veteran's chondrosarcoma the examiner stated 
that he did not think that it was related to the gunshot 
wound injury.  He noted that the veteran said it was 
infected, but that the veteran did not give a history of 
chronic infection.

An x-ray of the left femur and pelvis in February 1998 was 
interpreted to reveal no obvious focal or bony destruction.  
No fractures were identified.  Two surgical clips were 
projected superomedial to the left hip joint.

At his videoconference hearing before the undersigned 
Veteran's Law Judge in January 2001, the veteran related the 
surgery he had for his sarcoma and that postoperatively he 
was informed by his physicians that he was permanently 
disabled on the left side from the hip downward due to the 
severing of nerve and muscle that the tumor was wrapped 
around.  He said that he must now use a brace to walk.  The 
veteran described his current left lower extremity impairment 
and said that without a left leg brace he would have no motor 
function in the left leg at all.  The veteran testified that 
the primary problem with respect to his service-connected 
left thigh disability is constant pain.

VA outpatient treatment records compiled between October 1996 
and November 2003 have been received and associated with the 
veteran's claims file.  They show evaluation and treatment 
for various complaints and/or disabilities, to include 
complaints pertaining to the left leg.

During a VA examination in December 2002, the veteran 
reported sustaining a gunshot wound during combat operations 
in Vietnam.  The veteran stated that it involved his left hip 
and leg and gave a history of constant pain from his left hip 
down to his left leg.  He said that he is functionally 
impaired and finds it difficult to work, stand, or run.  The 
veteran also related a history for removal of a portion of 
the iliopsaos and femoral nerve as a result of surgery for 
removal of a tumor from the sacrum.  The veteran said that 
because of his condition he is not able to walk very well, 
shop, climb stairs, stand, push a lawnmower, or take out 
trash.  The examiner noted on physical examination that the 
veteran walked into the examination room with a limp.  His 
posture and gait were described as abnormal.  Leg length from 
the anterosuperior iliac spine to the medial malleolus was 
symmetrical at 94 cm.  The appearance of the veteran's hip 
joints was within normal limits.  The examiner noted that the 
veteran has evidence of left femoral nerve damage as shown by 
loss of muscle mass on the left leg.  He also has loss of 
dorsiflexion and plantar flexion of the left foot.  He noted 
that these were all features of damage to the femoral nerve 
and also to the obturator nerve.  He also noted that there 
was evidence of removal of the iliopsoas muscle as evident by 
the presence of the scars on the veteran's buttocks.  He 
indicated that the muscle groups involved were, VII, VIII, 
and XIV.  He indicated that involvement of the muscles groups 
was the result of the 1987 surgery rather than the 1966 
gunshot wound.

The examiner stated that the veteran has some problems with 
the sacroiliac joint, with his pelvis, with his left hip, and 
with his left femur but that the degenerative changes on the 
left hip joint is the only condition that could be ascribed 
to the service-connected left thigh gunshot wound injury.  He 
added that the muscle and nerve involvement on the left 
pelvic region and left lower extremity are secondary to the 
veteran's sarcoma that was removed in 1987 and that this 
sarcoma has no relationship to the gunshot wound injury to 
the left thigh.  He added that the veteran's gunshot wound 
injury to the left thigh had healed completely before he was 
discharged from the military and it was clearly stated at 
that time that there was no nerve damage.  He further added 
that there was no muscle damage in the medical records after 
he sustained the gunshot wound on the left thigh.  An x-ray 
of the left hip was interpreted to reveal mild inferomedial 
joint space narrowing supporting a pattern of degenerative-
type cartilage loss.  The osseous structures and joint spaces 
were otherwise unremarkable.

A VA physician examined the veteran in October 2004.  The 
examiner noted his review of the veteran's claims file.  On 
this examination, the veteran said that he recovered from his 
service-connected gunshot wound following service and was 
doing fine until he developed a sarcoma for which he had 
surgery in 1986 for removal of some muscle, nerve, and tissue 
from the left hip area.  He indicated to his examiner, when 
questioned about his thoughts, that he believed that maybe 
his gunshot wound aggravated the sarcoma surgery. Physical 
examination of the veteran revealed in -and-out gunshot 
wounds of the left thigh region.  The wounds were nontender 
to palpation with no abnormal coloring, erythema, cellulitis 
or flocculence.  An incisional scar of the sarcoma surgery, 
unconnected to the veteran's gunshot wound scars, was also 
noted on the left iliac crest region.  The examiner noted 
that the veteran has femoral nerve palsy of the left leg with 
the use of a brace to lock out his left knee due to femoral 
nerve resection, which was partially resected with the 
sarcoma surgery.  

Following examination, the examiner stated that after an 
extensive review of the veteran's file, including old 
examination reports, he believes that it is less then likely 
that the gunshot wound to the left thigh aggravates 
postoperative residuals of the sarcoma of the left iliac 
crest.  He stated that there is no indication from the 
veteran that he had any significant disability following the 
recovery from the left thigh gunshot wound.  He noted that 
there was nothing in the veteran's claims file to indicate 
this either.  He stated that manipulation of the gunshot 
wound scars did not create any pain in the scars themselves 
or refer any pain to the sarcoma surgical incision site.  He 
added that the etiology of the veteran's sarcoma is unknown 
and that it less than likely was caused by the gunshot wound 
to the left thigh.  He lastly added that he would clearly 
state that the disability that the veteran is experiencing in 
his left lower extremity is the result of the surgery that he 
had for the sarcoma removal and not from the gunshot wound 
sustained to his left thigh in 1966 nor are the gunshot 
wounds scars of the left thigh causing any aggravation of the 
postoperative residuals from the left sarcoma surgery.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and sarcoma becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2003). 
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's statements and testimony are considered to be 
competent evidence when describing features or symptoms of an 
injury or illness or an event.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence does not show the presence of the sarcoma during 
service or within a year thereafter nor is it contended 
otherwise.

The essence of the contentions advanced in this appeal is 
that the veteran's current residuals of his left hip soft 
tissue sarcoma are causally or etiologically related to his 
service-connected gunshot wound residuals of the left thigh 
and/or was aggravated by this service-connected disorder.

As part of the development of this case, two VA physicians 
separately reviewed the veteran's claims file and rendered 
opinions as to whether the veteran's soft tissue sarcoma 
residuals were in anyway caused by or aggravated by his 
service-connected gunshot wound residuals of the left thigh.  
The veteran was examined in December 2002 and October 2004 in 
connection with these opinions.  It was the opinion of his VA 
examiner in December 2002 that the veteran's sarcoma has no 
relationship to the gunshot wound injury to the left thigh.  
His VA examiner in October 2004 opined, "It was less than 
likely ...[the veteran's sarcoma]...was caused by the gunshot 
wound to the left thigh."  He further opined, "It is less 
than likely that the gunshot wound of the left thigh 
aggravates postoperative residuals of the sarcoma of the left 
iliac crest."

In opposition to the VA medical opinions obtained and noted 
above, the veteran has proffered his assertion that his post 
service left thigh soft tissue sarcoma is related to his 
service-connected disability.  While the veteran may believe 
this is the case, his lay assertions are not competent 
evidence for establishing secondary service connection for 
his soft tissue sarcoma residuals.  

Here there is no objective medical evidence supportive of the 
veteran's assertions.  In view of the thoroughness of the VA 
examinations and the unequivocal nature of the opinions 
rendered, which are consistent with the evidence in its 
entirety, it is the judgment of the Board that veteran's soft 
tissue sarcoma residuals of the left hip are not casually 
related to the service-connected left thigh gunshot wound 
residuals and not aggravated by this disorder.  The evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2004). 


ORDER

Service connection for residuals of a soft tissue sarcoma of 
the left hip due to the resection of a pelvic mass secondary 
to the service-connected gunshot wound of the left thigh is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


